     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM, CSBN 223876
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8   Attorneys for Defendant
 9                                        UNITED STATES DISTRICT COURT

10                                       EASTERN DISTRICT OF CALIFORNIA

11                                           SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:19-cv-01789-KJN
13   DEBORAH ANN ESPINOSA,                            )
                                                      ) STIPULATION AND ORDER FOR AN
14                      Plaintiff,                    ) EXTENSION OF TIME TO FILE RECORD
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                        Defendant.                    )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to file and serve

22   the answer and certified administrative record be extended thirty (30) days from March 31, 2020,

23   up to and including April 30, 2020. This is the parties’ first stipulation for an extension.

24            Defendant requests this extension because the Commissioner is unable to access the

25   administrative record. The Commissioner’s business process for preparing certified

26   administrative records requires agency staff in the Office of Appellate Operations (OAO) in Falls

27   Church, Virginia to compile the record, copy it to an encrypted compact disc (CD), and mail the

28   CD to the U.S. Attorney’s Office. As a result of the public health and safety measures arising



     Stip. for Ext.; 2:19-cv-01789-KJN                 1
 1   from COVID-19, the physical workspaces of the OAO and the U.S. Attorney’s Office are closed.
 2   Staff from the U.S. Attorney’s Office prepared for the closure by downloading every
 3   administrative record that the office had received from the OAO and preparing to file those
 4   records from an alternative work site. However, the U.S. Attorney’s Office had not yet received
 5   the administrative record in this case. At this time, it is unknown whether the record has arrived
 6   at the U.S. Attorney’s Office in the interim, or if the creation of the record is still in progress at
 7   the OAO.
 8            In addition, the undersigned counsel cannot obtain another copy of the administrative
 9   record at this time. The public health emergency pandemic has significantly impacted operations
10   in OAO. OAO employees are unable to access their physical offices where this work occurs, and
11   accordingly OAO staff cannot compile records or resend a previously created record to an
12   alternate location.
13            While Defendant is seeking alternative business processes to overcome these physical
14   barriers, it currently does not have a solution. Therefore, Defendant requests an extension of 30
15   days to file the administrative record.
16            The parties further stipulate that the Court’s Scheduling Order shall be modified
17   accordingly.
18                                                   Respectfully submitted,
19
     Dated: March 27, 2020                           /s/ Jonathan O. Pena
20                                                   (*as authorized via e-mail on March 27, 2020)
                                                     JONATHAN O. PENA
21                                                   Attorney for Plaintiff
22
     Dated: March 27, 2020                           McGREGOR W. SCOTT
23                                                   United States Attorney
                                                     DEBORAH LEE STACHEL
24                                                   Regional Chief Counsel, Region IX
25                                                   Social Security Administration

26                                             By:   /s/ S. Wyeth McAdam
                                                     S. WYETH McADAM
27                                                   Special Assistant U.S. Attorney
28                                                   Attorneys for Defendant


     Stip. for Ext.; 2:19-cv-01789-KJN                  2
 1
 2                                               ORDER
 3
 4            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
 5   extension, up to and including April 30, 2020, to file the answer and administrative record.
 6
 7   Dated: March 30, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-01789-KJN               3
